Citation Nr: 0615076	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  00-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to March 
1954.  The appellant is the veteran's surviving spouse.

This appeal arises from rating decisions of the Department of 
Veterans Affairs Regional Office (VARO), St. Petersburg, 
Florida, which denied the appellant's claim for entitlement 
to service connection for the cause of the veteran's death. 

The Board likewise denied the appellant's claim in a January 
2004 decision.  The appellant appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court), and the Board's decision was vacated pursuant to an 
October 2004 Order, following a Joint Motion for Remand and 
to Stay Further Proceedings (Joint Motion).  The parties 
requested that the Court vacate the Board's January 2004 
decision regarding the denial of service connection for the 
cause of the veteran's death and remand the matter so that 
the Board could insure that medical records of Duke 
University Medical Center were of record.  The Court granted 
the Joint Motion and remanded the case to the Board.

The Board subsequently remanded the case to VARO for further 
development and consideration.  VARO again denied the claim 
and it has been returned to the Board for further 
adjudication.  


FINDINGS OF FACT

1.	The veteran died in November 1999, at age 67.  The 
immediate cause of death was metastatic carcinoma of the 
lung.  A significant condition contributing to death but not 
resulting in the underlying cause was chronic obstructive 
pulmonary disease (COPD).  No autopsy was performed.

2.	At the time of his death, the veteran was service 
connected for amputation, left leg, evaluated at 60 percent; 
multiple shell fragment wounds, left thigh and buttock, 
evaluated at 30 percent; absence of both testicles, evaluated 
at 30 percent; shell fragment wound right buttock, evaluated 
at 20 percent; shell fragment wound, right heel, evaluated at 
10 percent; lumbar strain with degenerative disc disease, 
evaluated at 10 percent, and squamous cell carcinoma, left 
leg stump, status post M.O.S. excision, evaluated at 0 
percent.  The combined evaluation was 90 percent.  The 
veteran was also entitled to a total disability rating based 
on individual unemployability due to service connected 
disabilities and special monthly compensation on account of 
the anatomical loss of one foot and on account of anatomical 
loss of a creative organ.  

3.	It is not at least as likely as not that the veteran's 
service connected disabilities caused his death. There is no 
competent medical evidence on file showing any relationship 
between the service connected disabilities and the pathology 
that led to death.

4.	The evidence does not show that a disability that was the 
cause or contributing cause of the veteran's death is related 
to the veteran's service.  Metastatic carcinoma of the lung 
and chronic obstructive pulmonary disease were first shown 
many years following separation from service.  It is not as 
least as likely as not that a disability that led to the 
veteran's death developed in service nor is it shown to be 
related to any in-service occurrence or event.  A malignant 
tumor was not demonstrated within 1 year of separation from 
active service.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause death. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.307, 3.309, 3.312, 3.326 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in July 2001 and October 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the award.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related. For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312(c) (2005).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and tumors, malignant, or of the 
brain or spinal cord or peripheral nerves become manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

The appellant is seeking service connection for the cause of 
the veteran's death.  The certificate of death shows that the 
veteran died in November 1999, at age 67.  The immediate 
cause of death was metastatic carcinoma of the lung.  A 
significant condition contributing to death but not resulting 
in the underlying cause was chronic obstructive pulmonary 
disease (COPD).  No autopsy was performed.

At the time of his death, the veteran was service connected 
for amputation, left leg, evaluated at 60 percent; multiple 
shell fragment wounds, left thigh and buttock, evaluated at 
30 percent; absence of both testicles, evaluated at 30 
percent; shell fragment wound right buttock, evaluated at 20 
percent; shell fragment wound, right heel, evaluated at 10 
percent; lumbar strain with degenerative disc disease, 
evaluated at 10 percent, and squamous cell carcinoma, left 
leg stump, status post M.O.S. excision, evaluated at 0 
percent.  The combined evaluation was 90 percent.  The 
veteran was also entitled to a total disability rating based 
on individual unemployability due to service connected 
disabilities and special monthly compensation on account of 
the anatomical loss of one foot and on account of anatomical 
loss of a creative organ.  

The Board has reviewed the entire evidence of record and can 
find no basis to establish service connection for the cause 
of the veteran's death.  In this regard, it is noted that 
there is no indication that the veteran manifested either 
metastatic carcinoma of the lung or COPD during service or 
within one year thereafter.  Although service medical records 
included an X-ray study that showed a density overlying the 
clavicle, located in the apex of the left lung.  This was 
deemed to be a calcified nodule, the residual of a healed 
chronic inflammatory disease, and had not been related to the 
development of lung cancer or COPD.  On examination for 
separation from service and on examination by VA in 1955, the 
respiratory system was considered to be normal.  The records 
do not show manifestations of lung cancer or COPD until 
approximately one year prior to his death in 1999.  Private 
treatment records from October 1999 show that the veteran had 
treatment in early 1999 for lung cancer and then developed 
metastatic rib disease.  He was additionally seen with 
metastatic adenocarcinoma of the lung to the brain.  

It is noted that in May 1995 and June 1995, the veteran was 
seen for a cyst of the left leg stump, which was diagnosed as 
squamous cell carcinoma.  Medical records from Duke 
University Medical Center, which were, in fact, of record at 
the time of the Boards January 2004 decision, show that the 
veteran underwent the surgical excision of cutaneous 
malignancy.  By rating action of October 1995, service 
connection was granted for squamous cell carcinoma of the 
left leg stump, as secondary to the veteran's service 
connected disabilities.  

In March 2003, the Board referred this case with the claims 
folder and all medical records for an expert medical opinion 
from the VHA.  The opinion request set forth the following 
question: "Is it as least as likely as not (50/50) that the 
metastatic carcinoma of the lung, listed as the cause of the 
veteran's death on the death certificate had its onset in or 
is otherwise etiologically related to the veteran's service?  
As part of this, it should be noted whether it is at least as 
likely as not that the metastatic carcinoma of the lung was 
etiologically related to the squamous cell carcinoma of the 
left leg amputation site for which the veteran was treated in 
1995." In April 2003, an specialist's opinion from a staff 
physician of a VAMC was as follows:

Please make note that the C-file was 
available for review. [The veteran] had 
an amputation of the leg done because of 
a mortar injury while he was on active 
duty when he was in the Korean War in 
1953. The left knee was disarticulated to 
form a stump. Then the patient 
subsequently developed ulceration 
secondary to the lateral area of the 
stump. Ultimately he developed squamous 
cell carcinoma in 1994. The patient was 
treated for that. The squamous cell 
cancer of the skin was taken off. Then 
the patient subsequently died in November 
1999... The cause of the death was given as 
carcinoma of the lung. The patient was 
admitted to the hospital, and he was 
diagnosed to have cancer of the lung in 
1998-1999. He was treated with 
chemotherapy and radiation. Ultimately 
the veteran developed complications from 
his chemotherapy. The patient developed 
acute respiratory failure secondary to 
metastatic non-small cell lung cancer. He 
had a history of chronic obstructive lung 
disease, esophageal reflux disease, and 
non- symptomatic carotid artery stenosis. 
The patient used to smoke three packs per 
day until he was diagnosed to have cancer 
of the lung. The non-small cell lung 
cancer spread to his brain. The patient 
ultimately died on November [redacted], 1999. On 
reviewing all of the medical records and 
the treatment, he had squamous cell 
cancer of the leg which was treated with 
removal of the stump. Three years down 
the line he developed lung cancer when he 
was admitted with a pleural effusion. A 
biopsy was done, and he was found to have 
pneumonia. The patient was found to have 
non-small cell lung cancer. He was 
treated with chemotherapy and radiation. 
Subsequently his condition deteriorated 
downward. He developed acute respiratory 
problems. He ultimately expired in 
November 1999. In my opinion it was not 
likely that squamous cell carcinoma of 
the stump was the cause of his death, but 
the patient developed non-small cell lung 
cancer which ultimately caused 
respiratory failure and metastasis to the 
brain. The patient's cause of death was 
from the non-small cell lung cancer. Bear 
in mind that the patient had a history of 
three packs per day for an unknown number 
of years. This was the cause of this 
death rather than the squamous cell 
carcinoma of the stump.

Following remand by the Board, the veteran's medical records 
were again reviewed by a VA physician to ascertain whether 
the veteran's death could be related to service or to a 
service connected disability.  In January 2006, the examiner 
rendered an opinion that it was less likely than not that the 
veteran's death was caused by or related to service or in any 
way related to the superficial squamous cell carcinoma that 
the veteran had in the left leg stump in 1995.  The examiner 
stated that this was because squamous cell carcinoma tended 
to be a relatively slow, noninvasive local type of neoplasm, 
while the cancer found in the veteran's lung was a rapidly 
progressive invasive bronchogenic carcinoma, with metastasis 
to the brain.  This is quite different from a squamous cell 
carcinoma of the skin, which was believed to be totally 
unrelated to the non-small cell bronchogenic aggressive 
carcinoma of the right lower lung in the veteran, who is 
noted to have been a smoker.  The lung cancer was 
aggressively metastatic to the bones and the brain.  

Review of the record in this case fails to show any 
relationship between the cause of the veteran's death in 
November 1999 and his service or a service connected 
disability.  There is no competent evidence showing a 
relationship between the veteran's service connected 
disabilities and the cause of his death, as indicated in both 
the April 2003 and January 2006 VA opinions.  Further, there 
is no evidence of any disability that was a cause of the 
veteran's death in service or within one year of service.  
While the veteran was seen with a healed chronic inflammatory 
disease on x-ray of the chest in service, there was no 
diagnosis of a chronic disability of the lungs, including on 
separation examination.  The competent evidence of record 
shows that the veteran was not treated for the disabilities 
that caused or contributed to his death until the 1990s many 
years after his release from active duty.  

While the appellant's statements would be probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Under these circumstances, service connection for 
the cause of the veteran's death must be denied.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


